                                  Case 4:09-cv-05718-SBA Document 197-1 Filed 09/03/21 Page 1 of 3



                            1 Jason G. Sheasby (CA SBN 205455)
                              jsheasby@irell.com
                            2 Andrew J. Strabone (CA SBN 301659)
                              astrabone@irell.com
                            3
                              IRELL & MANELLA LLP
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9                         NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION

                         11
                                 NETLIST, INC.,                       )   Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )   DECLARATION OF JASON G. SHEASBY
                         13                                           )   IN SUPPORT OF NETLIST’S
                                       v.                             )   OPPOSITION TO GOOGLE’S MOTION
                         14                                           )   FOR SUMMARY JUDGMENT ON THE
                                 GOOGLE LLC,                          )
                         15                                           )   ISSUE OF ABSOLUTE INTERVENING
                                                   Defendant.         )   RIGHTS (Dkt. 155)
                         16                                           )
                                                                          Date: November 10, 2021
                         17
                                                                          Time: 2:00 PM
                         18
                                                                          Location: Oakland Courthouse
                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                      SHEASBY DECLARATION ISO NETLIST’S OPPOSITION TO
 Professional Corporations
                                                                                          GOOGLE’S SUMMARY JUDGMENT MOTION
                                                                                                                4:09-cv-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 197-1 Filed 09/03/21 Page 2 of 3



                            1                             DECLARATION OF JASON G. SHEASBY

                            2          I, Jason G. Sheasby, declare as follows:

                            3          I am an attorney at the law firm of Irell & Manella LLP, counsel of record for Plaintiff

                            4 Netlist, Inc. (“Netlist”). I am a member in good standing of the State Bar of California and have

                            5 been admitted to practice before this Court. I submit this Declaration in support of Netlist’s

                            6 Opposition to Defendant Google LLC’s (“Google”) Motion for Summary Judgment on the Issue of

                            7 Absolute Intervening Rights. I have personal knowledge of the facts set forth in this Declaration

                            8 and, if called as a witness, could testify to its contents.

                            9          1.      A true and correct copy of U.S. Patent No. 7,619,912 (the “’912 patent”) is attached

                         10 as Exhibit 1.

                         11            2.      A true and correct copy of excerpts from the Inter Partes Reexamination Non-Final

                         12 Office Action, dated October 14, 2011, is attached as Exhibit 2.

                         13            3.      A true and correct copy of excerpts from Netlist’s July 5, 2011 Response to Office

                         14 Action in Inter Partes Reexamination Communication Mailed April 4, 2011 is attached as Exhibit

                         15 3.

                         16            4.      A true and correct copy of excerpts from the Inter Partes Reexamination Non-Final

                         17 Office Action, dated November 13, 2012, is attached as Exhibit 4.

                         18            5.      A true and correct copy of excerpts from Netlist’s Response Brief, Google LLC v.

                         19 Netlist, Inc., No. 19-1720 (9th Cir. Dec. 12, 2019), is attached as Exhibit 5.
                         20            6.      A true and correct copy of excerpts from Netlist’s January 13, 2012 Response

                         21 /Amendment in response to the October 14, 2011 Office Action is attached as Exhibit 6.

                         22            I declare under penalty of perjury that the foregoing is true and correct.

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                   SHEASBY DECLARATION ISO NETLIST’S OPPOSITION TO
 Professional Corporations
                                                                                                       GOOGLE’S SUMMARY JUDGMENT MOTION
                                                                                  -2-                                        4:09-cv-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 197-1 Filed 09/03/21 Page 3 of 3



                            1        Executed on September 3, 2021, at Los Angeles, California.

                            2                                            By: /s/ Jason G. Sheasby
                                                                            Jason G. Sheasby
                            3                                               jsheasby@irell.com
                                                                            IRELL & MANELLA LLP
                            4
                                                                            1800 Avenue of the Stars, Suite 900
                            5                                               Los Angeles, California 90067
                                                                            Telephone: (310) 277-1010
                            6                                               Facsimile: (310) 203-7199
                            7                                               Attorney for Plaintiff Netlist, Inc.
                            8

                            9
                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                              SHEASBY DECLARATION ISO NETLIST’S OPPOSITION TO
 Professional Corporations
                                                                                                  GOOGLE’S SUMMARY JUDGMENT MOTION
                                                                           -3-                                          4:09-cv-05718-SBA
